Citation Nr: 9927436	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
varicocele.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 7, 1972, to 
September 28, 1972.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1998, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, confirmed and continued 
its decision that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a left varicocele.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in April 1986, 
the RO denied entitlement to service connection for a left 
varicocele.

2.  Evidence received since the RO's decision in April 1986 
is so significant, when considered with evidence previously 
of record, that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for a left 
varicocele is plausible.

4.  Chronic left varicocele disability was initially 
demonstrated in service.


CONCLUSIONS OF LAW

1.  The unappealed April 1986 rating decision, which denied 
entitlement to service connection for a left varicocele, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1998).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left 
varicocele.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The claim of entitlement to service connection for a left 
varicocele is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  A left varicocele was incurred in service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a left varicocele.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  When chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service.  38 U.S.C.A. § 1132 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b) (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has noted that the 
burden of showing that a disorder existed prior to service by 
clear and unmistakable evidence "is a formidable one."  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  In 
Kinnaman, the Board concluded that a "finding with respect to 
bilateral keratoconus on the veteran's initial detailed 
ophthalmology examination in service, shortly after he 
entered active duty, unequivocally establishes that the 
disorder preexisted the veteran's entry on active duty."  Id.  
In reaching this conclusion, the Board noted that the veteran 
had not been afforded a detailed ophthalmologic examination 
when he entered active service.  Id.  The Court concluded 
that this evidence was not clear and unmistakable because a 
diagnosis shortly after service entry did not in and of 
itself "show clearly and unmistakably that the disease 
existed before service."  Id.

In April 1986, the RO denied entitlement to service 
connection for a left varicocele.  The veteran was notified 
of the April 1986 decision, as well as his appellate rights; 
however, he did not initiate an appeal by submitting a Notice 
of Disagreement.  Accordingly, that decision became final.  
38 U.S.C. § 4005 (1982); 38 C.F.R. § 19.117 (1985) (now 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302). 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

I.  New and material evidence.

The evidence of record at the time of the April 1986 RO 
denial included the veteran's service medical records.  The 
report of medical history completed at the time of the 
veteran's entrance to service, and the report of physical 
examination on entrance into service, conducted on August 7, 
1972, are negative for any complaint or finding relative to a 
left varicocele.  The service medical records further show 
that on August 28, 1972, the veteran was treated for a left 
varicocele, manifested by a one week history of pain in his 
left testicle.  He refused corrective surgery, and it was 
recommended that he be separated from service.  Following a 
physical examination, a military medical board concluded that 
his left varicocele had existed prior to service and that he 
had not met the standards for enlistment.  It was noted that 
he had no unfitting disabilities which were incurred in or 
aggravated by service.  The veteran was informed of the 
findings and recommendation of the military board.  He did 
not desire to submit a statement in rebuttal.  

Also of record at the time of the April 1986 RO denial was 
the veteran's February 1986 original application for VA 
benefits.  In that application the veteran reported that he 
had been treated subsequent to service for a varicocele in 
1973 at Valley View Hospital in Ada, Oklahoma.  

Evidence added to the record since the April 1986 RO denial 
consists of records from Valley View Regional Hospital in 
Ada, Oklahoma.  They show that the veteran received treatment 
for various disabilities in February 1973, May 1974, and from 
May to December 1997.  Specifically, they note that in May 
1974, he underwent a left varicocelectomy.  The summary sheet 
from the May 1974 hospitalization reflects that the date of 
the veteran's last hospital admission had been in February 
1973.

The records of treatment of the veteran at Valley View 
Regional Hospital in Ada, Oklahoma were not previously 
submitted to agency decision makers, and as such are new.  
Additionally, they bear directly or substantially upon the 
specific matter under consideration as they identify current 
(post service) disability, and reference continuity of 
treatment of the disability since service.  Additionally, in 
this regard, the additional records confirm clinical 
treatment for an unspecified disorder in 1973 at Valley View 
Regional Hospital, which had been previously reported by the 
veteran in February 1986, of record at the time of the prior 
RO denial, as having been for the disability at issue.  It 
follows then that the additional evidence is so significant, 
either by itself or in connection with evidence previously 
assembled, that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is new and 
material for the purpose of reopening the claim of 
entitlement to service connection for a left varicocele.  

II.  Well-grounded claim.

Having determined that new and material evidence has been 
presented to reopen the claim for service connection for the 
disability at issue, next it must be determined if the 
veteran's claim for service connection for a left varicocele 
is well grounded under 38 U.S.C.A. § 5107(a).  Winters v. 
West, 12 Vet.App. 203 (1999). 

A well- grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible. Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim for service connection for a left 
varicocele to be considered well grounded, there must be 
competent evidence of a current disability, demonstration of 
the disease or injury in service, and an etiological 
relationship between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The evidence, including governing law and regulation, have 
previously been set forth.  The veteran's service medical 
records are competent to demonstrate the presence of a left 
varicocele in service.  Post service private medical records 
of record are competent to demonstrate continuity of 
symptomatology as alleged by the veteran.  Lastly, post 
service private clinical records are competent to demonstrate 
current disability at issue (i.e. postoperative residuals 
thereof).  As the necessary elements of the claim for service 
connection have been met, it is deemed to be plausible and 
capable of substantiation.  Accordingly, the Board finds that 
the claim for service connection for the disability at issue 
is well grounded.

III. De novo adjudication.

Having determined that the appellant's claim of entitlement 
to service connection for a left varicocele has been 
reopened, and that the claim is well grounded under 38 
U.S.C.A. § 5107(a), the claim must be considered de novo.  In 
light of the grant of the benefit sought on appeal, the 
veteran is not adversely impacted by the Board's 
consideration of the merits of the claim de novo, without 
prior RO adjudication on the merits de novo.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991)

A left varicocele was not clinically demonstrated at the time 
of examination for entrance into service.  As such, the 
veteran is presumed to have been in sound condition with 
regard to a left varicocele upon entrance into service.  38 
U.S.C.A. § 1132; 38 C.F.R. 3.304(b).  The Board notes that a 
military medical Board deemed the left varicocele to have 
existed prior to service.  However, the Board is not bound by 
such determination as it was not made with regard to 38 
C.F.R. 3.304(b), applicable in this appeal.  Moreover, in the 
absence of competent evidence of a left varicocele prior to 
service, or on entrance to service, the record does not 
reflect that the military medical board's conclusion was 
based on evidence other than the proximity of the diagnosis 
to the veteran's entry to service.  As noted above, the Court 
has held that a diagnosis shortly after service entry does 
not in and of itself show clearly and unmistakably that the 
disorder existed before service.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  As such, the record does not 
establish by clear and unmistakable evidence that a left 
varicocele existed prior to service.  

The clinical evidence establishes that a left varicocele was 
initially demonstrated in service, was not resolved at the 
time of discharge from service, and has been treated 
subsequent to service, including by a varicocelectomy within 
two years of separation from service.  As noted above, when 
chronic disease is shown in service so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  The fact the 
record does not establish the current extent of the post 
operative residuals of a left varicocele, does not preclude 
the grant of service connection therefor.  

As chronic left varicocele disability was initially 
demonstrated in service, service connection is warranted for 
the postoperative residuals of a left varicocele.  


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for a 
left varicocele is granted.

The claim of entitlement to service connection for a left 
varicocele is well grounded.


Service connection for postoperative residuals of a left 
varicocele is granted.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

